DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s discussion of classification is appreciated, however as discussed in the previous Office action and in the Restriction Requirement dated 08/10/21, the search strategies for the different inventions would require approaches which would return results not applicable to the other invention.  The finality of the restriction requirement is maintained.
Response to Arguments
Amendments to the claims in response to the formal matters identified in the previous Office action is noted with appreciation.
Applicant’s arguments, see pages 14-16 of the amendment, filed 11/12/21, with respect to the rejection(s) of claim(s) 1 and dependents under 35 USC 102 and 103 have been fully considered and are persuasive in that the amendments introduce limitations not taught by the references relied upon.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the introduction of new matter and a lack of enablement under 35 USC 112(a).
Regarding the double patenting rejection, the amendments to the claims have obviated the rejections of all claims except for claims 13 and 17.  It is noted that a Terminal Disclaimer was filed in this application on 12/06/21, but was disapproved on 12/07/21.  Therefore, the double patenting rejections of claims 13 and 17 are maintained.
Regarding the possible objection to claims 17 as being a substantial duplicate of claim 13, Applicant’s reminder of compact prosecution is appreciated, however the objection would only be 
Claim Objections
Claim 3 is objected to because of the following informalities:  
In line 14, “rotates” should be --rotate--.
Applicant is advised that should claim 13 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Specification
The amendment filed 11/12/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in claim 1, the mechanism causing the mass to disengage from the turbine while the electrical load is still engaged.
Applicant is required to cancel the new matter in the reply to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 12, respectively, of U.S. Patent No. 7,843,077. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably .
For application claim 13:
Patent Claim 
Application Claim
12. A system comprising: 
a turbine for converting energy of a flowing medium into electrical energy; 
a load; and 
a mechanism that is configured to engage the load while the turbine is spinning, the load has at least two states, in a first of the at least two states the load is engaged with the turbine, slowing the speed at which the turbine spins, and then in a second of the at least two states the load is disengaged from the turbine, the mechanism causes the load to disengage from the turbine when the speed of the turbine is below a threshold value; 
the load includes a generator, and engaging the load engages the generator; 
the turbine including at least blades mounted on a first shaft that rotates, such that as a fluid flows passed that blades of the turbine, the fluid causes the blades to rotate; and 
as the blades rotate, the first shaft rotates with the blades, the generator including at least a stator having a stationary magnet that generates a magnetic field a second shaft, a rotator connected to the second shaft, the rotator includes at least coils of electrical wire, as the second shaft rotates, the rotator rotates, which generates an electric current in the coils; and 
the mechanism including at least a clutch for engaging the first shaft, which is connected to the turbine, to the second shaft, which is connected to the generator; 
the system further comprising: 
a speed sensor for sensing the speed at which blades of the turbine rotate, signals from the speed indicating a speed at which the turbine rotates; and 
a controller for causing the clutch to engage and disengage, based on the signals from speed sensor, which are received by the controller, the controller causing the clutch to engage the first shaft to the second shaft when the turbine spins at a speed above a first threshold speed, and the clutch to disengage when the turbine spins at a speed that is below a second threshold speed that is below the first threshold speed; and 
the controller also periodically engages and disengages the load from a turbine at fixed intervals of time, while the fluid flows at a fixed speed; 
the time interval being dependent on a fluid speed of the fluid.

a turbine for converting energy of a flowing medium into electrical energy; 
a load; and 
a mechanism that is configured to engage the load while the turbine is spinning, the load has at least two states, 
in a first of the at least two states the load is engaged with the turbine, slowing the speed at which the turbine spins, and then 
in a second of the at least two states the load is disengaged from the turbine, 
the mechanism causes the load to disengage from the turbine when the speed of the turbine is below a threshold value;
the mechanism including a controller that periodically engages and disengages the load from a turbine at fixed intervals of time; the time interval being dependent on a fluid speed of the fluid.


Regarding the broadening aspect of the application claim(s), the preceding comparison between the patent claim(s) and the application claim(s) highlights (see underlined features in the patent claim(s)) what elements have been excluded in the presentation of the application claim(s).  Application claim 17 recites similar limitations and therefore also omits the same limitations of patent claim 12.
Thus it is apparent, for the broadening aspect, that patent claim 12 includes features that are not in application claims 13 or 17.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 13 and 17 are anticipated by patent claim 12, with respect to the broadening aspect, then application claims 13 and 17 are obvious over patent claim 12 with respect to the broadening aspect. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the following limitation:
“the mechanism causes the mass to disengage from the turbine when the speed of the turbine is below a threshold value… and continue to generate energy, via the electrical load.”
Several embodiments of the invention are disclosed which deal with increasing or decreasing the turbine rotor’s moment of inertia with either added weight or the use of flywheels, and/or causing the turbine to engage and disengage with an electrical generator and electrical load depending on the rotational speed of the turbine shaft.  However, the disclosure does not include a description of an embodiment wherein a mass can be engaged and disengaged from the turbine shaft independent of the generator/electrical load.  The embodiments of Fig. 1-21 describe altering the turbine shaft’s moment of inertia by using flywheels, however the flywheel masses remain attached to the turbine shaft during 
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim(s) 1-6 and 8-12 is/are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: amount of direction provided by inventor, existence of working examples, and quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
As discussed above with regards to the amendments to claim 1 constituting new matter, the disclosure as originally filed provides no description of a mechanism wherein a mass is engaged and disengaged with the turbine shaft independently of the electrical load.  Rather, in the embodiments disclosed, the mass is either static, as with mass 2210, or must remain attached to the turbine shaft in order to achieve its intended result as in the flywheels of Fig. 1-21.  Therefore, the inventor has provided no direction as to how to implement such a mechanism.

Mechanisms such as the clutch discussed in the application are well known in the mechanical arts and are used in many applications to engage and disengage elements from rotating shafts.  One of ordinary skill in the art would be capable of developing a system in which a mass can be engaged and disengaged from a turbine shaft. However, in order to arrive at such a configuration after starting with the disclosed invention of the application would require not simply filling in blanks where the details are not explained, but significantly modifying Applicant’s invention.  Depending on the embodiment used as a starting point, the flywheels of Fig. 1-21, or mass 2210 would have to be moved from the location described in the disclosure and combined with a mechanism to engage and disengaged the shaft.  To modify the disclosed invention to achieve the claimed functionality would require an undue amount of experimentation.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim(s) 1-6 and 8-12 is/are not enabled.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        /KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745